Citation Nr: 0939535	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The medical evidence of record does not show current 
bilateral hearing loss is related to the Veteran's military 
service or any incident therein.

2.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of tinnitus.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's October 2007 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's October 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with a 
VA audiological examination to determine the etiology of any 
bilateral hearing loss or tinnitus found.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in Navy from 
January 1943 to March 1946.  His Notice of Separation from 
the U.S. Naval Service showed that he served as an Aviation 
Technician and Coxswain Mate.  In September 2007, the Veteran 
filed his claim seeking service connection for bilateral 
hearing loss and tinnitus.  He attributes his hearing 
disorders to his inservice acoustic trauma sustained from 
loud gun noise.  Specifically, he claims that he was exposed 
to noise from .50 caliber guns during his training exercises 
in USS EURYDALE.

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of bilateral hearing loss.  
His March 1946 separation examination noted that his ears 
were normal, and that whispered and spoken voice testing 
revealed 15/15 hearing acuity, bilaterally.

After discharge from military service, the first evidence of 
record noting the Veteran's complaints of hearing loss is his 
September 2007 VA treatment record.  The treatment report 
noted that the Veteran's purpose of visit was to get hearing 
aids through VA, and the examiner advised the Veteran to file 
for a service connection claim for his hearing.  

In September 2008, the Veteran underwent a VA audiological 
examination.  The audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
70
70
90
105+
LEFT
30
75
70
95
105

The examination report noted a diagnosis of a bilateral mild 
to profound sensorineural hearing loss with significantly 
reduced word recognition.  Accordingly, the Veteran has a 
hearing disability for VA purposes.  See 38 C.F.R. § 3.385.  

However, the examiner opined that the Veteran's current 
hearing loss is not likely related to his military service.  
In support of this conclusion, the examiner stated while 
normal whisper tests at separation did not rule out hearing 
loss, the Veteran had an extensive post military noise 
exposure history as he had worked in a machine shop for 
Bendix/Honeywell for 40 years.  It was also noted that aging 
effects of 60 years after military service also likely 
contributed to the current degree of hearing loss.

Based upon the totality of the evidence, the Board concludes 
that service connection is not warranted for bilateral 
hearing loss.  The Veteran's service treatment records are 
negative for any complaints, symptoms, or diagnoses of 
hearing loss.  Thereafter post service records also failed to 
document any complaints of or treatment for hearing loss for 
more than 60 years after his discharge from the service.  
This expansive period without complaints or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

As for the Veteran's contentions regarding his inservice 
exposure to loud gun noise, his Notice of Separation showed 
he served as an Aviation Technician and a Coxswain Mate.  
While the Veteran denied combat noise exposure, VA concedes 
military noise exposure to aircraft engine noise as an 
aviation technician.  However, the evidence indicates that he 
had an extensive history of exposure to occupational noise 
post service.  Specifically, the September 2008 VA report 
noted that he worked in a machine shop for Bendix/Honeywell 
for 40 years.

Moreover, there is no medical evidence of record linking the 
Veteran's current hearing loss to his military service.  The 
only medical evidence of record which addresses the etiology 
of the Veteran's hearing loss is the September 2008 VA 
audiology report which stated that the Veteran's currently 
diagnosed hearing loss was not likely related to his military 
service.  There is no evidence of continuity of 
symptomatology, and the first medical evidence of hearing 
loss was more than 60 years after service discharge.  The 
Board has considered the benefit of the doubt doctrine when 
making these findings, but the preponderance of the evidence 
is against the Veteran's claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.  

Tinnitus

The Veteran's service treatment records are negative for any 
complaints of or diagnosis of tinnitus.  The medical evidence 
of record does not show that the Veteran has a current 
diagnosis of tinnitus.  The September 2008 VA examination 
reported that the Veteran denied having tinnitus.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As 
there is no medical evidence of record that of a current 
diagnosis of tinnitus, service connection for tinnitus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show a current diagnosis of tinnitus, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


